v03252.ord













 
 

NUMBER  13-05-00062-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG
 
 
IN RE:  RICHARD BRIDGES, ET AL, Relators  
 
 
On Petition for Writ of Mandamus 
 
 
MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Hinojosa and Wittig
 
Memorandum Opinion Per Curiam
 
On January 25, 2005, relators filed a petition for writ of mandamus requesting that
this Court direct the respondent, the Honorable Marisela Saldana, presiding judge of the
County Court at Law No. 3, Nueces County, Texas, to vacate her order, dated January 14,
2005, in Cause No. 03-61777-3, denying their motion to compel.  After reviewing the
petition, this Court requested a response.  The real party in interest, Christus Spohn
Hospital Memorial, filed a response on February 8, 2005.  On February 11, 2005, this Court
ordered the trial court to forward any and all sealed documents in this matter to this Court
for inspection.  The documents were received by this Court on February 16, 2005.
Having reviewed the in camera medical documents, we conclude that Defendant’s
Exhibit 3, entitled “Quality Management Referral,” is privileged under both the
medical/hospital committee and peer review committee privileges.  See Tex. Health &
Safety Code Ann. §§ 161.031 - 161.032 (Vernon Supp. 2004-05);  see also Tex. Occ.
Code Ann. § 160.007 (Vernon 2004).  However, Defendant’s Exhibit 2, entitled “Risk
Management Variance Report August 2002,” appears to be an incident report generated
in the regular course of business.  According to the testimony of the risk manager, such
reports only go to risk management, which is not a hospital committee.  Accordingly, we
conclude it does not fall within the privilege.  See Tex. Health & Safety Code Ann. §§
161.031 - 161.032 (Vernon Supp. 2004-05);  Tex. Occ. Code Ann. § 160.007 (Vernon
2004).
We conditionally grant relator’s petition for writ of mandamus regarding Defendant’s
Exhibit 2, and deny the writ of mandamus regarding Defendant’s Exhibit 3.  The writ will
issue only if respondent fails to reform her order of January 14, 2005, and fails to grant
relator’s motion to compel regarding Defendant’s Exhibit 2.  
 
                                                                                                                                                     PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 28th day of February 2005.